HOFFMAN, District Judge.
This case has been submitted without argument on the part of the appellants; nor has any reason for reversing the decree of the board been suggested to us. On looking over the record, it appears that the genuineness of the original grant was fully established, and indeed does not seem to be controverted now. The evidence discloses a substantial compliance with the conditions of the grant, and the boundaries of the land are distinctly indicated by natural objects. The land thus bounded has been found, on a survey, to contain less than the quantity called for in the grant. We are unable to discover any reason for refusing to confirm the decree of the commissioners. A decree to that effect must therefore be entered.